Exhibit 10.2
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
     This Amendment No. 1 to Employment Agreement (this “Amendment”) is made as
of September 23, 2011, by and between RXi Pharmaceuticals Corporation, a
Delaware corporation (“Employer”), and Mark W. Schwartz, Ph.D., an individual
and resident of the State of California (“Employee”), with reference to the
following facts:
     WHEREAS, Employer and Employee previously entered into an Employment
Agreement, dated as of April 13, 2011 (the “Employment Agreement”), in
connection with Employee’s appointment as Employer’s Executive Vice President
and Chief Operating Officer; and
     WHEREAS, Employer and Employee wish to amend the Employment Agreement in
certain respects as provided in this Amendment.
     NOW, THEREFORE, in consideration of the foregoing and other consideration,
the receipt and sufficiency of which hereby are acknowledged, Employer and
Employee hereby agree as follows:
     1. Definitions. Terms not defined in this Amendment shall have the meanings
attributed to such terms in the Employment Agreement.
     2. Amendments.
          (a) Section 4 of the Employment Agreement is hereby amended by
removing therefrom the first sentence and substituting the following:
     “Employee’s employment shall commence on the Effective Date and shall
terminate on September 23, 2013 (the “Term”), unless sooner terminated in
accordance with Section 6.”
          (b) Section 5.1 of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:
     “5.1 Salary. Effective retroactive to August 8, 2011, Employee shall be
entitled to receive an annual base salary during the Term of Three Hundred Fifty
Thousand Dollars ($350,000) (hereinafter, the “Base Salary”), payable in
accordance with the usual payroll period of Employer, as established from time
to time.”
     3. Stock Options. In conjunction with and consideration of Employee’s
entering into this Amendment, the Administrator (as defined therein) under
Employer’s Amended and Restated 2007 Incentive Plan, as amended (as so amended,
the “2007 Plan”), has granted Employee as of September 7, 2011 (the “Grant
Date”) an incentive stock option under the Plan to purchase up to 250,000 shares
of Employer’s common stock. Such option vested and became

1



--------------------------------------------------------------------------------



 



exercisable, in full, as of the Grant Date, and is on such other terms set forth
in the Incentive Stock Option Agreement, a copy of which is attached as
Exhibit A hereto.
     4. No Other Changes to the Employment Agreement. Except as expressly
amended by this Amendment, all of the terms of the Employment Agreement shall
remain in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first set forth above.

          RXI PHARMACEUTICALS CORPORATION   EMPLOYEE
 
       
By:
  /s/ Mark J. Ahn   /s/ Mark W. Schwartz
 
       
 
  Mark J. Ahn, Ph.D., President and Chief Executive Officer   Mark W. Schwartz,
Ph.D.

2